  8:21-cv-00075-RFR-SMB Doc # 77 Filed: 09/16/21 Page 1 of 2 - Page ID # 346




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

SUSANNE R. HURD,

                      Plaintiff,                                      8:21CV75

        v.
                                                                      ORDER
NEBRASKA DEPARTMENT OF HUMAN
HEALTH SERVICES; KEN PAXON,
Attorney General for Child Support Agency
of Texas; and GEORGE HARWOOD,

                      Defendants.


       This matter is before the Court on pro se plaintiff Susanne R. Hurd’s (also known
as Susanne Becker, “Becker”) “Motion for Appeal” (Filing No. 73). The Court construes
her filing as a notice of appeal. Becker originally paid the filing fee in this action, but she
did not pay the separate filing fee for an appeal. It appears she may be seeking to appeal
in forma pauperis. In order to proceed in forma pauperis, she must comply with Federal
Rule of Appellate Procedure 24, which provides as follows:

       (a) Leave to Proceed in Forma Pauperis.

       (1) Motion in the District Court. Except as stated in Rule 24(a)(3), a party to a
       district-court action who desires to appeal in forma pauperis must file a motion in
       the district court. The party must attach an affidavit that:

              (A)    shows in the detail prescribed by Form 4 of the Appendix of Forms
              the party’s inability to pay or to give security for fees and costs;

              (B)    claims an entitlement to redress; and

              (C)    states the issues that the party intends to present on appeal.
  8:21-cv-00075-RFR-SMB Doc # 77 Filed: 09/16/21 Page 2 of 2 - Page ID # 347




Fed. R. App. P. 24. (a)(1). Alternatively, Becker may pay the appropriate filing fee for her
notice of appeal. Accordingly,

       IT IS ORDERED:
       1.     The Clerk of Court is directed to send the appropriate form affidavit to
              Becker to file with her motion.
       2.     Becker may either (1) submit the completed affidavit to the Court within 14
              days of the date of this Order, at which time the Court will consider Becker’s
              ability to proceed in forma pauperis on appeal, or (2) pay the required filing
              fee for a notice of appeal.

       Dated this 16th day of September 2021.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 Chief United States District Judge




                                             2
